Exhibit 12.1 KBW, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) December 31, Six Months Ended June 30, 2008 2007 2006 2005 2004 2003 Fixed charges: Interest expense $ 3,244 $ 14,732 $ 11,023 $ 8,105 $ 872 $ 874 Rental expense deemed to be interest 1,972 3,746 3,837 3,745 3,503 2,444 Total fixed charges $ 5,216 $ 18,478 $ 14,860 $ 11,850 $ 4,375 $ 3,318 (Losses) / earnings: (Loss) / income before income tax (benefit) / expense $ (28,206 ) $ 49,405 $ 91,649 $ 31,142 $ 55,140 $ 68,238 Fixed charges 5,216 18,478 14,860 11,850 4,375 3,318 (Losses) / earnings available for fixedcharges $ (22,990 ) $ 67,883 $ 106,509 $ 42,992 $ 59,515 $ 71,556 Ratio of (losses) / earnings to fixedcharges(1) - (2) 3.7 7.2 3.6 13.6 21.6 (1) The ratio of (losses) / earnings to fixed charges was computed by dividing (losses) / earnings available for fixed charges by fixed charges. Fixed charges consist of interest expense primarily related to collateralized financing transactions and short-term borrowings, and the interest portion of operating lease rental expense (interest factor deemed to be one-third of operating lease rental expense). (2) (Losses) / earnings available for fixed charges for the six months ended June 30, 2008 were inadequate to cover total fixed charges. Additional income before income tax expense of $28.2 million would have been necessary to bring the ratio to 1.0.
